DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 9  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 20080173906).
	With respect claim 1, Zhu et al. teach a metal-oxide semiconductor transistor comprising (see figs. 1-13 and associated text):
a substrate 110 having a plurality of trenches (areas below 111 in the front and in the back, into the page, behind the gate 144 ) located on a top portion of the substrate and extending along a first direction (into the page); 
a gate structure line 144 located on the substrate, extending along a second direction (laterally) intersecting with the first direction, and crossing and under the plurality of trenches; 
a first doped line (source in 110 under 111 in the front and in the back) (see para 0027 and 0074) located in the substrate, located at a first side of the gate structure line, and crossing and under the plurality of trenches; and 
a second doped line (source in 110 under 111 in the front and in the back) located in the substrate, located at a second side of the gate structure line, and crossing over the plurality of trenches.  
Wherein the plurality of trenches (areas below 111 in the front and in the back, into the page, behind the gate 144 ) are involved in one transistor (the left transistor).
With respect claim 2, Zhu et al. teach the first direction is perpendicular to the second direction.  
With respect claim 9, Zhu et al. teach the gate structure line comprising: a gate insulation layer 141 located on the substrate; and a gate line layer located on the gate insulation layer.  
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20080173906).
With respect to claims 3 and 4, Zhu et al. fail to teach the ranges for the depth of the plurality of trenches.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or ranges for the depth of the plurality of the trenches through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 6, Zhu et al. fail to teach the range for the width of the plurality of trenches.
ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the width of the plurality of the trenches through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
With respect to claim 10, Zhu et al. fail to teach the gate line layer is made of polysilicon.
However, the use of polysilicon is as gate material is well-known in the art.

Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814